Title: From George Washington to Timothy Pickering, 10 June 1796
From: Washington, George
To: Pickering, Timothy


        
          
            Thursday ½ after 2 ’Oclock [Friday, 10 June 1796]
            
          
        
        Colo. Pickering will attend to the Suggestion of Mr McHenry, & then return the letter, directed to Colo. T. Blount back, as requested.
        
        If there are any authorities which can be consulted on the remonstrance of Mr Vear, it might be well to have recourse to them. The opinion I gave was from what I conceive to be consistent with propriety and us⟨mutilated⟩ but, though I have no reason to ⟨mutilated⟩ it, it is always best to tread on g⟨rou⟩nd that will support them.
        
          Go: Washington
        
      